Maxwell, J.
I concur in the opinion prepared by my brother Gantt, so far as it holds that the board of public lands and buildings have no power to appoint and remove the principal. It is also admitted that the word “ asylum ” in its original signification has no application to the institution for the blind, if indeed it applies to any institution in the state. It will also be conceded that in the institution in question the inmates are instructed in various branches of learning adapted to the blind. Section 18 of the act approved February 19, 1875, “to erect and maintain an institution for the blind,” provides that, “ for the purpose of meeting current expenses, there is appropriated out of the state treasury so much as is necessary, not to exceed forty dollars per quarter to each pupil in said institution, provided that such amounts shall be drawn by warrants on the temporary school fund of the state.” Section 17 provides that all blind persons resident of the state, of suitable age and capacity, shall be entitled to an education in this institution, at the expense of the state.
Do these provisions make this an institution for merely educational purposes % I think not.. It is properly a charitable institution, where an unfortunate class of individuals are received, maintained, and educated (if need be) at the expense of the state”. If not an asylum in the primary meaning'of that word it is at least an in*296stitution for the relief of a class of the unfortunate. Section 19, article Y, of the constitution provides that “ the commissioner of public lands and buildings, secretary of state, treasurer, and attorney general, shall form a board, which shall have general supervision and control of all the builings, grounds and lands of the state, the state prison, asylums, and all other mstitutions thereof, except those for educational purposes.” As in my view this is not an educational institution within the meaning of the constitution, it follows that the board of public lands and buildings have the general custody and control of the institution, but as the constitution has vested the power to appoint and remove the principal in the governor, the writ must be denied.
Lake, Ch. J.
I was absent during the argument of the respective counsel and therefore am not in possession of the points on which they severally relied, and but for the disagreement of my brother judges on one of the principal questions would have remained silent.
The court are agreed however that ihe writ of mandamus must be denied, on the ground that the attempted removal of the respondent from his office of principal was in excess of the power granted to the board of public lands and buildings, and therefore a void act. We are also agreed that this power, as well as that of filling a vacancy in that office, is vested alone in the governor.
As to the particular class of the institutions mentioned in section 19, article Y of the constitution to which the institution for the blind properly belongs, I entertain no doubt whatever that it falls within the one denominated, “ asylums.” It is very clear that it is an institution intended to relieve, protect, and support if need be, for a time an unfortunate class of our people, *297and is decidedly charitable in all its aims and purposes. And one of the meanings given to this word in its modern use by lexicographers is: “An institution for the protection and relief of unfortunates, as an asylum for the poor, for the deaf and dumb or for the insane.” And this is the sense in which it has come to be generally used and understood by the people. Nor can it be reasonably doubted that it was so understood by the convention that framed this section of the constitution, and by the people when they adopted it. If the question were propounded to the people of the state, “What asylums have we?” who can doubt that the universal response would be, “ the deaf and dumb, the blind, and the insane.”
The constitution was made'by the people, and for the people. The words and terms employed were used with reference to existing facts, and in their ordinary and popular sense, and it is in this sense that they should be used by the courts in construing the several provisions of that instrument.
Two members of the court agreeing that this is not an educational institution, it follows that it is within the control of the board of public lands and buildings. The peremptory writ must be denied.
Writ denied.